Case 1:14-cv-00890-KPF Document 527 Filed 09/09/19 Page 1 of 2




                               MEMO ENDORSED
             Case 1:14-cv-00890-KPF Document 527 Filed 09/09/19 Page 2 of 2

The Court has reviewed the status letter provided by the Republic of the
Philippines. Given that the requested attorneys' liens concern the same
interpleaded property and the legal issues raised by counsel are similar, the
Court prefers to hear and decide the issue of attorney's fees once, rather than
twice. Accordingly, the Court hereby ORDERS the Republic of the Philippines to
provide a status update on the earlier of i) the decision regarding the claims
of Mr. Tuy; or ii) November 15, 2019. In the event that the status letter is
produced on November 15, 2019, the Court expects the Republic to provide an
expected time frame for the resolution of Mr. Tuy's request.


Dated:    September 9, 2019                 SO ORDERED.
          New York, New York



                                            HON. KATHERINE POLK FAILLA
                                            UNITED STATES DISTRICT JUDGE
